
	

113 HR 1814 : Equitable Access to Care and Health Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 1814
		IN THE SENATE OF THE UNITED STATES
		March 12, 2014ReceivedAN ACT
		To amend section 5000A of the Internal Revenue Code of 1986 to provide an additional religious exemption from the
			 individual health coverage mandate.
	
	
		1.Short titleThis Act may be cited as the Equitable Access to Care and Health Act or the EACH Act.
		2.Additional religious exemption to health coverage mandate
			(a)In generalParagraph (2) of section 5000A(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(C)Additional religious exemption
						(i)In generalSuch term shall not include an individual for any month during a taxable year if such individual
			 files a sworn statement, as part of the return of tax for the taxable
			 year, that the individual was not covered under minimum essential coverage
			 at any time during such taxable year and that the individual’s sincerely
			 held religious beliefs would cause the individual to object to medical
			 health care that would be covered under such coverage.
						(ii)Nullified if receipt of medical health care during taxable yearClause (i) shall not apply to an individual for any month during a taxable year if the individual
			 received medical health care during the taxable year.
						(iii)Medical health care definedFor purposes of this subparagraph, the term medical health care means voluntary health treatment by or supervised by a medical doctor that would be covered under
			 minimum essential coverage and—
							(I)includes voluntary acute care treatment at hospital emergency rooms, walk-in clinics, or similar
			 facilities, and
							(II)excludes—
								(aa)treatment not administered or supervised by a medical doctor, such as chiropractic treatment,
			 dental care, midwifery, personal care assistance, or optometry,
								(bb)physical examinations or treatment where required by law or third parties, such as a prospective
			 employer, and
								(cc)vaccinations.
								.
			(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the amendments made by
			 section 1501 of the Patient Protection and Affordable Care Act.
			
	Passed the House of Representatives March 11, 2014.Karen L. Haas,Clerk
